Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 8/27/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1, 3-11 and 13 renumbered 1-11 are allowed.

Reason for Allowance
The present invention is directed to a method for serial data transmission and clock recovery.
Each independent claim identifies the uniquely distinct features, particularly:
a receiver that receives data serially transmitted by a time-division multiplex method from a first other device daisy-chained to the serial data transmission device;
a transmitter that serially transmits data by the time-division multiplex method to a second other device daisy-chained to the serial data transmission device; and 
a controller that controls serial transmission by the receiver and the transmitter, 

The closest prior art:
Zeng (US 20120096509 A1) discloses a method for daisy chain relaying data including PPL control (Fig 1-6).
Chen (US 20090251225 A1) discloses a method for digital fractional PLL control (Fig 1-7).
Ham (US 20020080901 A1) a method for clock synchronization and recovery.

All the prior art disclose conventional method for serial data transmission and clock recovery, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473